DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, the Response to Final Office Action (“Response”), filed on 08 March 2022, has been entered.
 
Status of the Claims
The currently pending claims in the present application are claims 1-8, 10-17, 20, and 22 of the Response.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “specific” in each of claims 6 and 16 is a relative term which renders the claim indefinite. The term “specific” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the meaning of the phrase “specific preferences,” in each of claims 6 and 16, is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 10, 11, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2013/0013550 A1 to Kerby (“Kerby”), in view of U.S. Pat. App. Pub. No. 2017/0140285 A1 to Dotan-Cohen et al. (“Dotan-Cohen”), further in view of U.S. Pat. App. Pub. No. 2016/0364490 A1 to Maugans III (“Maugans”), and further in view of U.S. Pat. App. Pub. No. 2008/0201361 A1 to Castro et al. (“Castro”).
Regarding independent claim 1, Kerby teaches the following limitations:
“A computer-implemented method, comprising” steps outlined below. The operations performed by the system depicted in FIG. 1 of Kerby, and described in para. [0035] of Kirby, read on the claimed “computer-implemented method.”
“Generating, by one or more processors, a digital wardrobe for each user of a set of users, the digital wardrobe for each user comprising a unique” “identifier for each user, wherein the unique identifier for each user comprises a record of” “software that the user interacts with, the generating comprising, for each user” steps below. Kerby teaches, in para. [0035], “Users of the system connect to the network via input device 20, such as a personal computer, a terminal, a mobile phone, a telephone, a wireless email device, cable/satellite boxes or any other device with sufficient memory and connectivity to be able to communicate with other units of the system. The one or more input devices 20 are used by one or more content consumers to create their unique content interest personalities. At the same time, one or more input devices 20 are used by other users such as content providers, venue providers, service providers etc. to provide their own personalities and parameters.” Kerby teaches, in para. [0036], “In step 30, the system receives preferences from content consumers. This may be achieved via a group of terminals, such as electronic communication devices, and a network. The data may include one or more parameters of interest of each content consumer. In step 32, the system receives preferences from content providers. This may also be achieved via one or more terminals connected to a network. The data may include one or more parameters of interest of each content provider.” Kerby teaches, in para. [0039], “When inputting data, users can select from predefined preferences or can add their own unique personalities and parameters.” Kerby teaches, in para. [0039], “The input can be made via a website that implements this invention, or via the website of a content provider, a venue provider or other associated business; from any of the content provider's web content, such as songs, books, articles, news broadcasts, advertisements, etc.; from any social networks such as Facebook, Twitter etc.; or from any other content providers such as Youtube.” Kerby teaches, in para. [0057], “The system quantifies user preferences, interests, and availability in a collective way referred to as a personality. In a possible embodiment, a series of parameters describing said personality, all of which can be placed on a numeric scale between two extremes, are identified. As the user profile is created and updated, these values are adjusted accordingly.” Kerby teaches, in para. [0067], “A preferred embodiment for the personality might use a taxonomic system of classification for human activities. This classification system would specialize in human social activity and provide a standard tool to use in creating the personality. With a combination of a taxonomic system and personality tests each person would have a unique identifier.” Kerby teaches, in para. [0068], “This identifier would be a valuable social tool which could be linked to the QR codes or other scannable code systems to provide a mobile search and filter tool to identify real world events and content tailored to the persons unique interest identity. One could call the number UIN--universal interest number.” Generating of the personality by the system, in Kerby reads, on the claimed “generating, by the one or more processors, a digital wardrobe for each user of a set of users.” The personality being involved in generating the unique identifier, in Kerby, reads on the claimed “the digital wardrobe for each user comprising a unique” “identifier for each user.” The personality being based on inputs from web content, social networks, and content provider sites, in Kerby, reads on the claimed “wherein the unique identifier for each user comprises a record of” “software that the user interacts with.”
“Monitoring, by the one or more processors user activity on one or more computing nodes to identify structured data sources and unstructured data sources storing data related to the user, wherein the activity on the one or more computing nodes comprises connecting to the structured data sources and the unstructured data sources accessed by the user via the one or more computing nodes and” “wherein the one or more computing nodes utilized by the user comprise or are communicatively coupled to hardware that the user interacts with, and the one or more computing nodes execute or provide access to software that the user interacts with.” Kerby teaches, in para. [0035], “Users of the system connect to the network via input device 20, such as a personal computer, a terminal, a mobile phone, a telephone, a wireless email device, cable/satellite boxes or any other device with sufficient memory and connectivity to be able to communicate with other units of the system. The one or more input devices 20 are used by one or more content consumers to create their unique content interest personalities. At the same time, one or more input devices 20 are used by other users such as content providers, venue providers, service providers etc. to provide their own personalities and parameters.” Kerby teaches, in para. [0036], “In step 30, the system receives preferences from content consumers. This may be achieved via a group of terminals, such as electronic communication devices, and a network. The data may include one or more parameters of interest of each content consumer. In step 32, the system receives preferences from content providers. This may also be achieved via one or more terminals connected to a network. The data may include one or more parameters of interest of each content provider.” Kerby teaches, in para. [0039], “When inputting data, users can select from predefined preferences or can add their own unique personalities and parameters.” Kerby teaches, in para. [0039], “The input can be made via a website that implements this invention, or via the website of a content provider, a venue provider or other associated business; from any of the content provider's web content, such as songs, books, articles, news broadcasts, advertisements, etc.; from any social networks such as Facebook, Twitter etc.; or from any other content providers such as Youtube.” The system receiving inputs from the users, via the input devices depicted in FIG. 1, in Kerby, reads on the claimed “monitoring, by the one or more processors user activity on one or more computing nodes to identify structured data sources and unstructured data sources storing data related to the user.” The communication links and network that connect the input devices to the servers, in FIG. 1 of Kerby (see also, para. [0035]), read on the claimed “wherein the activity on the one or more computing nodes comprises connecting to the structured data sources and the unstructured data sources accessed by the user via the one or more computing nodes,” wherein the web content, social networks, and content provider sites, in Kerby, read on the claimed “structured data sources and the unstructured data sources.” The input devices including computers, smartphones, or other processing devices, in Kerby (see para. [0050]), reads on the claimed “wherein the one or more computing nodes utilized by the user comprise or are communicatively coupled to hardware that the user interacts with, and the one or more computing nodes execute or provide access to software that the user interacts with, and the one or more computing nodes execute or provide access to software that the user interacts with.”
Dotan-Cohen teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by Kerby:
The claimed “unique identifier” is a “unique digital identifier.” As explained above, Kerby teaches the claimed “unique identifier” in para. [0067]. Kerby does not state that the unique identifier is digital. Dotan-Cohen teaches, in para. [0021], “Accordingly, at a high level, in one embodiment, user data is received from one or more data sources. The user data may be received by collecting user data with one or more sensors or components on user device(s) associated with a user. Examples of user data, also described in connection to component 210 of FIG. 2, may include information about the user device(s), user activity associated with the user devices (e.g., app usage, online activity, searches, calls, usage duration, and other user-interaction data), network-related data (such as network ID, connection data, or other network-related information), application data, contacts data, calendar and social network data, or nearly any other source of user data that may be sensed or determined by a user device or other computing device. The received user data may be monitored and information about the user activity may be stored in a user profile, such as user profile 240 of FIG. 2.” The user profile stored in the storage, in Dotan-Cohen, is digital, and reads on the claimed “unique digital identifier.”
The claimed “record” is of “all hardware and software that the user interacts with.” See the passage from para. [0021] of Dotan-Cohen in the immediately preceding paragraph. The user device data, in Dotan-Cohen, reads on the claimed “record” of “all hardware.” The user activity data in Dotan-Cohen reads on the claimed “record” of “all” “software.”
“To identify the one or more computing nodes utilized by the user.” While FIG. 1 of Kerby shows input devices that read on the claimed “computing nodes utilized by the user,” Kerby does not explicitly teach identifying the input devices. Dotan-Cohen teaches, in para. [0022], “In some embodiments, based on an identification of one or more user devices, which may be determined from the user data, the one or more user devices are monitored for user activity.” Dotan-Cohen teaches, in para. [0032], “Among other components not shown, example operating environment 100 includes a number of user devices, such as user devices 102a and 102b through 102n; a number of data sources, such as data sources 104a and 104b through 104n; server 106; and network 110.” Dotan-Cohen teaches, in para. [0057], “In embodiments using contextual information related to user devices, a user device may be identified by detecting and analyzing characteristics of the user device, such as device hardware, software such as operating system (OS), network-related characteristics, user accounts accessed via the device, and similar characteristics.” The identification of user devices being monitored for user activity, in Dotan-Cohen, reads on the claimed “to identify the one or more computing nodes utilized by the user.”
“Installing, by the one or more processors, on each computing node of one or more computing nodes utilized by the user, an agent, wherein the agent connects to the structured data sources and the unstructured data sources, via each computing node, and wherein the agent generates, maintains, and updates the digital wardrobe for the user on each computing node of one or more computing nodes utilized by the user, based in the user activity.” Dotan-Cohen teaches, in para. [0022], “In some embodiments, user activity monitoring may be facilitated using an application or service that runs on the monitored user device. Alternatively or in addition, the user activity monitoring may be facilitated using an application or service that runs in the cloud, which may scan the user device, or detects online activity associated with the user device.” Dotan-Cohen teaches, in para. [0023], “In some embodiments, user activity logs from multiple user devices and available user activity information from cloud-based sources may be combined, thereby representing a composite user activity history. The user activity logs, including corresponding contextual information, may be stored in a user profile associated with the user, such as user profile 240 of FIG. 2.” The installing of the application or service on the monitored user device, in Dotan-Cohen, reads on the claimed “installing, by the one or more processors, on each computing node of one or more computing nodes utilized by the user, an agent.” The access to the user device and online activity, via the monitored user device, in Dotan-Cohen, reads on the claimed “wherein the agent connects to the structured data sources and the unstructured data sources, via each computing node.” The generating and storing of the user activity log, and the storing of the data in the user profile, in Dotan-Cohen, reads on the claimed “wherein the agent generates, maintains, and updates the digital wardrobe for the user on each computing node of one or more computing nodes utilized by the user, based in the user activity.”
“Automatically machine learning, by the one or more processors, via executing the installed agent on each computing node utilized by the user, based on the digital wardrobe of the user, attributes of the user.” Kerby teaches, in para. [0064], “using Bayesian inference,” and in para. [0065], to “employ hidden Markov models.” These are concepts that are used in machine learning contexts. Kerby, however, does not explicitly teach machine learning. Dotan-Cohen teaches, in para. [0051], “The activity event logic may comprise fuzzy logic, neural network, finite state machine, support vector machine, logistic regression, clustering, or machine-learning techniques, similar statistical classification processes, or combinations of these to identify activity events from user data.” Dotan-Cohen teaches, in para. [0058], “In some implementations, contextual information extractor 284 may receive user data from user-data collection component 210, parse the data, in some instances, and identify and extract context features or variables (which may also be carried out by activity features determiner 286). Context variables may be stored as a related set of contextual information associated with the user activity, and may be stored in a user profile such as in user activity information component 242.” Dotan-Cohen teaches, in para. [0075], “utilizing Bayesian statistics.” The use of machine-learning techniques to identify user activity data of the user using the user device, and its relationship to the user profile, in Dotan-Cohen, reads on the claimed “automatically machine learning, by the one or more processors, via executing the installed agent on each computing node utilized by the user, based on the digital wardrobe of the user, attributes of the user.”
“Wherein the machine learning further comprises continuously updating the attributes of the user based on temporal variations in the structured data and the unstructured data from the data sources.” Kerby teaches, in para. [0057], “the user profile is created and updated.” Kerby, however, does not explicitly teach using “machine learning.” See the passages of Dotan-Cohen from the immediately preceding bullet point that involve machine-learning. Dotan-Cohen teaches, in para. [0043], “User activity monitor 280 may determine current or near-real-time user activity information and may also determine historical user activity information, in some embodiments, which may be determined based on gathering observations of user activity over time, accessing user logs of past activity (such as browsing history, for example).” The determining of current user activity information, and its use with historical user activity information, for use as user data, in Dotan-Cohen, reads on the claimed “wherein the machine learning further comprises continuously updating the attributes of the user based on temporal variations in the structured data and the unstructured data from the data sources.”
“Wherein the automatically machine learning comprises utilizing a neural network, wherein the automatically machine learning utilizes the neural network to classify the attributes of the user as multiple preferences that inform the generation of optimal themes for events for the user.” Kerby teaches, in para. [0044], “The preliminary match could result in an output such as: Jazz Piano Evening by Mr Jazz & Co at the Jazzy Beer Cellar at 7.30-9.30 on Thursday 1 Jul. 2010. That is, the outputs may be of the form: Type of event; Provider; Venue; Time; Date. Some of the output could be given as a range, or a choice of one or more options to be later decided upon.” Kerby teaches, in para. [0057], “The system quantifies user preferences, interests, and availability in a collective way referred to as a personality. In a possible embodiment, a series of parameters describing said personality, all of which can be placed on a numeric scale between two extremes, are identified. As the user profile is created and updated, these values are adjusted accordingly. For example, in music preferences, a live music consumer may prefer rhythm-driven songs over melody-driven songs, slow tempos over fast, and certain levels of harmonic complexity.” The applying of values to establishing user preferences, and the outputting of the event based on the preferences, in Kerby, reads on the claimed “classify the attributes of the user as multiple preferences that inform the generation of optimal themes for events for the user.” Kerby does not explicitly teach using a neural network. Dotan-Cohen teaches, in para. [0051], “The activity event logic can take many different forms depending on the mechanism used to identify an activity event. For example, the user activity event logic could be training data used to train a neural network that is used to evaluate user data to determine when an activity event has occurred. The activity event logic may comprise fuzzy logic, neural network, finite state machine, support vector machine, logistic regression, clustering, or machine-learning techniques, similar statistical classification processes, or combinations of these to identify activity events from user data.” The use of the neural network on user data, in Dotan-Cohen, reads on the claimed “wherein the automatically machine learning comprises utilizing a neural network, wherein the automatically machine learning utilizes the neural network to classify the attributes of the user.”
Dotan-Cohen describes monitoring devices to detect user activities (see abstract), similar to the claimed invention, and to Kerby. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user data inputs and related data processing, of Kerby, to include the monitoring and machine learning of Dotan-Cohen, to infer user intent with regards to a user interaction with a computing device or to predict a likely future action by the user, for personalizing content, as taught by Dotan-Cohen (see abstract). An example of this in Dotan-Cohen is the recommending of the concert to the user (see para. [0101]), which also is one of the types of events contemplated by Kerby (see paras. [0039] and [0046]).
Maugans teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Kerby and Dotan-Cohen:
“Wherein the machine learning comprises utilizing cognitive natural language processing to ingest structured data and unstructured data from the data sources and the identity of the one or more computing nodes utilized by the user.” Dotan-Cohen teaches, in para. [0057], “In embodiments using contextual information related to user devices, a user device may be identified by detecting and analyzing characteristics of the user device, such as device hardware, software such as operating system (OS), network-related characteristics, user accounts accessed via the device, and similar characteristics.” Dotan-Cohen teaches, in para. [0058], “In some implementations, contextual information extractor 284 may receive user data from user-data collection component 210, parse the data.” Dotan-Cohen also teaches to “employ machine-learning mechanisms” in para. [0069]. The receiving of user data, including devices of the user, in Dotan-Cohen, reads on the claimed “ingest structured data and unstructured data from the data sources and the identity of the one or more computing nodes utilized by the user.” Neither Kerby nor Dotan-Cohen explicitly teaches using natural language processing. Maugans teaches, in para. [0018], “Further, in some embodiments, the analyzing may include performing Natural Language Processing (NLP) of a textual content in the webpage. Additionally, in some embodiments, in case the webpage consists of non-textual content, a step of converting the non-textual content into textual content may be performed. Subsequently, the NLP may be performed on the converted content.” The performing of NLP, in Maugans, reads on the claimed “wherein the machine learning comprises utilizing cognitive natural language processing to ingest structured data and unstructured data.” 
Maugans describes creating a profile of a user based on user behavior online (see abstract), similar to the claimed invention and to the combination of Kerby and Dotan-Cohen. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine learning and the data processing of the combination of Kerby and Dotan-Cohen, to include the NLP of Maugans for processing data, as use of NLP facilitates building more comprehensive profiles of individuals for determining affinities and other useful information about the individuals, as taught by Maugans (see paras. [0071] and [0080]).
Castro teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Kerby, Dotan-Cohen, and Maugans:
“Wherein the machine learning further comprises correlating the attributes of the user from the unstructured data and the structured data related to the user with changes to implement in converted-to-text audio content to customize text for display in a customized user interface in accordance with at least one of the optimal themes for events for the user.” The use of “machine-learning techniques” on user data, for personalizing content, in Dotan-Cohen (see paras. [0051], [0090], and [0091]), reads on the claimed “wherein the machine learning comprises correlating the attributes of the user from the unstructured data and the structured data related to the user with changes to implement in” “content to customize text for display in a customized user interface.” The content associated with outputted event data, in Kerby (see para. [0044]), reads on the claimed “in accordance with at least one of the optimal themes for events for the user.” Neither Kerby nor Dotan-Cohen explicitly teaches the content including “converted-to-text audio content.” Castro teaches, in para. [0036], “FIG. 3 is a block diagram illustrating an exemplary advertisement selection module 120. In accordance with an embodiment of the invention, the advertisement selection module 120 includes a second text converter 305 for extracting textual advertisement data from the advertisement object provided by an advertisement source. The second text converter includes a speech recognition engine to convert the advertisement object into textual data to facilitate the extraction.” The converting of content from speech to textual data, in Castro, reads on the claimed “converted-to-text audio content.”
Castro teaches presenting relevant content to individuals, similar to the claimed invention, and to the combination of Kerby, Dotan-Cohen, and Maugans. For example, the advertising content in Castro is analogous to the event invitation content of Kerby. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the event content outputted by the combination of Kerby, Dotan-Cohen, and Maugans, to include the speech to text conversion of Castro, for contextually inserting the advertisement content into a multimedia object, as businesses consider it more likely that a potential customer will view the content presented during the viewing of the multimedia object, as taught by Castro (see paras. [0001] and [0002]).
The combination of Kerby, Dotan-Cohen, Maugans, and Castro teaches the following limitations of independent claim 1:
“Determining, by the one or more processors, that a portion of the attributes represent preferences relevant to particular event themes.” Kerby teaches, in para. [0039], “the event may include various different activities including, but not limited to, musical concerts, sporting events, speeches, tourism and travel, political groups, charity and fundraising, book readings, lectures, film or video shows, gatherings of a particular group of people interested in a particular subject and any other activities;” and “the users can express their general interest, for example, in themes such as jazz, hockey, mystery books etc.” The expression of general interests of users, in Kerby, reads on the claimed “determining, by the one or more processors, that a portion of the attributes represent preferences,” and the events and themes in Kerby read on the claimed “particular event themes.”
“Obtaining, by the one or more processors, one or more prospective themes for a given event and a list of participants comprising a portion of the set of users.” Kerby teaches, in para. [0041], “the system analyzes the aggregate content interest accumulations from the consumer subset 52 and will attempt to match them with the personalities and parameters of content providers and venues;” NS “If a match is found,” “then there is a preliminary match 68 for creating a live event.” Kerby also teaches, in para. [0043], “the system notifies all users from the matched consumer, provider and venue subsets that there is a possibility for an event. “ The establishment of preliminary matches for live events in Kerby read on the claimed “obtaining, by the one or more processors, one or more prospective themes for a given event,” with the matched users in Kerby reading on the claimed “list of participants comprising a portion of the set of users.”
“Identifying, by the one or more processors, one or more preferences, in the digital wardrobes of the portion of the set of users, relevant to each of the one or more prospective themes for the given event.” Kerby teaches, in para. [0043], “an iterative negotiation 66 of the content interest parameters, content provider parameters, venue parameters, and perhaps other live event creation conditions begins.” The negotiation of parameters in Kerby reads on the claimed “identifying, by the one or more processors, one or more preferences, in the digital wardrobes of the portion of the set of users,” and the relationships between content interest parameters and other parameters in Kerby read on the claimed “relevant to each of the one or more prospective themes for the given event.”
“Determining, by the one or more processors, based on analyzing the one or more relevant preferences in the digital wardrobes of the portion of the set of users, if a consensus exists in the one or more relevant preferences of the portion of the set of users, wherein the consensus represents a given prospective theme of the one or more prospective themes, wherein the respective one or more relevant preferences for the given prospective theme are aligned across the portion of the set of users.” Kerby teaches, in para. [0043], “when content interest accumulation has matched the conditions of content providers, a preliminary match 68 is made;” “the system can be set up to require 50-66% critical mass in order to have a preliminary match;” and “this means that at least 50% of the consumers should have content interest personalities corresponding to such an event.” The determining of matches in Kerby reads on the claimed “determining, by the one or more processors, based on analyzing the one or more relevant preferences in the digital wardrobes of the portion of the set of users, if a consensus exists in the one or more relevant preferences of the portion of the set of users.” The parameter-based matches in Kerby read on the claimed “consensus represents a given prospective theme of the one or more prospective themes,” wherein various parameters in Kerby that define characteristics of events read on the claimed “prospective themes.” The matching aspects between users in Kerby read on the claimed “respective one or more relevant preferences for the given prospective theme are aligned across the portion of the set of users.”
“Based on determining that the consensus exists, generating, by the one or more processors, an event theme for the given event, wherein the event theme is the consensus.” Kerby teaches, in para. [0044], “the preliminary match could result in an output such as: Jazz Piano Evening by Mr Jazz & Co at the Jazzy Beer Cellar at 7.30-9.30 on Thursday 1 Jul. 2010;” and “the outputs may be of the form: Type of event; Provider; Venue; Time; Date. Some of the output could be given as a range, or a choice of one or more options to be later decided upon.” Taking action based on matching in Kerby reads on the claimed “based on determining that the consensus exists.” The creation of outputs including event details desired by sets of users in Kerby reads on the claimed “generating, by the one or more processors, an event theme for the given event, wherein the event theme is the consensus.” 
“Transmitting, by the one or more processors, electronic invitations to the event to the portion of the set of users, wherein the electronic invitations include the theme.” Kerby teaches, in para. [0044], “The preliminary match could result in an output such as: Jazz Piano Evening by Mr Jazz & Co at the Jazzy Beer Cellar at 7.30-9.30 on Thursday 1 Jul. 2010. That is, the outputs may be of the form: Type of event; Provider; Venue; Time; Date.” Kerby teaches, in para. [0045], “The system may automatically request all users to confirm their interest in the proposed event, or one or more of several proposed events, in order to result in a tentative match 70. Another way to create a tentative match 70 is to invite the users 72 that have been preliminarily matched to a user group 74 that is formed at the tentative match stage.” The sending of outputs and/or other invitations to users in Kerby reads on the claimed “transmitting, by the one or more processors, electronic invitations to the event to the portion of the set of users,” and details of the events in the outputs and/or invites in Kerby read on the claimed “wherein the electronic invitations include the theme.”
Regarding claim 6, the combination of Kerby, Dotan-Cohen, Maugans, and Castro teaches the following limitations:
“The computer-implemented method of claim 1, the obtaining the one or more prospective themes comprising: analyzing, by the one or more processors, the digital wardrobes of the portion of the set of users.” Kerby teaches, in para. [0041], “the system analyzes the aggregate content interest accumulations from the consumer subset 52 and will attempt to match them with the personalities and parameters of content providers and venues.” The analyzing of aggregate content interest accumulations in Kerby reads on the claimed “analyzing, by the one or more processors, the digital wardrobes,” and the consumer subset in Kerby reads on the claimed “portion of the set of users.”
“Identifying, by the one or more processors, one or more specific preferences common to a pre-determined quantity of the digital wardrobes of the portion of the set of users.” Kerby teaches, in para. [0043], “when content interest accumulation has matched the conditions of content providers, a preliminary match 68 is made;” “the system can be set up to require 50-66% critical mass in order to have a preliminary match;” and “this means that at least 50% of the consumers should have content interest personalities corresponding to such an event.” The matching in Kerby reads on the claimed “identifying, by the one or more processors, one or more specific preferences common to” “the digital wardrobes,” and the percentage ranges in Kerby read on the claimed “pre-determined quantity.”
“Generating, by the one or more processors, the one or more prospective themes based on the specific preferences.” Kerby teaches, in para. [0044], “the preliminary match could result in an output such as: Jazz Piano Evening by Mr Jazz & Co at the Jazzy Beer Cellar at 7.30-9.30 on Thursday 1 Jul. 2010;” and “the outputs may be of the form: Type of event; Provider; Venue; Time; Date. Some of the output could be given as a range, or a choice of one or more options to be later decided upon.” Delineation of aspects of the outputs in Kerby reads on the claimed “generating, by the one or more processors, the one or more prospective themes,” and use of the parameters of the user profiles in Kerby read on the claimed “based on the specific preferences.”
Regarding claim 7, the combination of Kerby, Dotan-Cohen, Maugans, and Castro teaches the following limitations:
“The computer-implemented portion of claim 1, the obtaining the one or more prospective themes comprising: obtaining, from an event management system communicatively coupled to the one or more processors, the one or more prospective themes.” Kerby teaches, in para. [0039], “the user can select the type of event, location, time, venue, performer etc.” Kerby teaches, in para. [0041], “in addition, each of the content providers and venue providers provide their own personality and parameters such as type of event, size, location, time, day(s) of the week etc.” The utilization of the parameters from the user and provider systems in Kerby, or the overall system in Kerby, reads on the claimed “obtaining, from an event management system communicatively coupled to the one or more processors, the one or more prospective themes.”
Regarding claim 8, the combination of Kerby, Dotan-Cohen, Maugans, and Castro teaches the following limitations:
“The computer-implemented portion of claim 7, further comprising: updating, by the one or more processors, an event record in the event management system, for the event, with the theme.” Kerby teaches, in para. [0044], “the preliminary match could result in an output such as: Jazz Piano Evening by Mr Jazz & Co at the Jazzy Beer Cellar at 7.30-9.30 on Thursday 1 Jul. 2010;” “the outputs may be of the form: Type of event; Provider; Venue; Time; Date;” and “some of the output could be given as a range, or a choice of one or more options to be later decided upon.” The creation of, and/or the modification of, outputs in Kerby, reads on the claimed “updating,” where aspects of the outputs read on the claimed “event record,” “event,” and “theme.”
Regarding claim 10, the combination of Kerby, Dotan-Cohen, Maugans, and Castro teaches the following limitations:
“The computer-implemented method of claim 2, further comprising: based on determining that the consensus does not exist, determining, by the one or more processors, if the distances for a pre-defined number of the portion of users are within a pre-determined threshold for a prospective theme of the one or more prospective themes.” Kerby teaches, in para. [0041], “The system analyzes the aggregate content interest accumulations from the consumer subset 52 and will attempt to match them with the personalities and parameters of content providers and venues. If a match is found, using algorithms encoded in the computer readable instructions, between the consumer content interest accumulations and the provider's and/or venue's personality and parameters then there is a preliminary match 68 for creating a live event. A preliminary match may be an exact match, a partial match or an approximate match. If there is no match, the system will reiterate the analysis process until a new refined aggregate content interest accumulation is identified and then match it with the personalities and parameters of content providers and venues.” In an instance where personality data and parameters among users do not constitute a match for one type of event, but personality data and parameters constitute a match for another type of event, such an instance, in Kerby, reads on the claimed “based on determining that the consensus does not exist, determining, by the one or more processors, if the distances for a pre-defined number of the portion of users are within a pre-determined threshold for a prospective theme of the one or more prospective themes.”
“Based on determining that the distances for the pre-defined number of the portion of users are within the pre-determined threshold for the prospective theme, generating, by the one or more processors, the event theme for the given event, wherein the event theme is the prospective theme.” The outputting of invitations based on a match being found for the other type of event (see immediately preceding bullet point), in Kerby, reads on the claimed “based on determining that the distances for the pre-defined number of the portion of users are within the pre-determined threshold for the prospective theme, generating, by the one or more processors, the event theme for the given event, wherein the event theme is the prospective theme.”
Regarding claims 11, 16, and 17, while the claims are of different scope relative to claims 1 and 6-8, claims 11, 16, and 17 nevertheless recite limitations similar to the limitations recited by claims 1 and 6-8. Limitations found in claims 11, 16, and 17 that are not in claims 1 and 6-8, such as the claimed “computer readable medium” and “instructions,” are taught by the combination of Kerby, Dotan-Cohen, Maugans, and Castro (see, e.g., Kerby at para. [0035]). Thus, claims 11, 16, and 17 also are unpatentable for being obvious in view of the combination of Kerby, Dotan-Cohen, Maugans, and Castro, at least for the same reasons as claims 1 and 6-8.
Regarding independent claim 20, while the claim is of different scope relative to independent claim 1 and independent claim 11, claim 20 nevertheless recite limitations similar to the limitations recited by both claim 1 and claim 11. Thus, claim 20 also is unpatentable for being obvious in view of the combination of Kerby, Dotan-Cohen, Maugans, and Castro for the same reasons as claim 1 and claim 11.
Claims 2-5, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kerby, in view of Dotan-Cohen, further in view of Maugans, further in view of Castro, and further in view of U.S. Pat. App. Pub. No. 2014/0344324 A1 to Chun (“Chun”).
Regarding claim 2, the combination of Kerby, Dotan-Cohen, Maugans, and Castro teaches the following limitations:
“The computer-implemented method of claim 1, further comprising: based on determining that the consensus does not exist, determining, by the one or more processors, for each user of the portion of the set of users, for each of the one or more prospective theme, a distance between the one or more relevant preferences of the user and the one or more relevant preferences of remaining users of the portion of the set of users who are not the user, wherein the distance is a quantitative measure of preference similarity.” Kerby teaches, in para. [0051], “in case the match between content interest parameters and content provider parameters is not acceptable, or if the provider wants to adjust his or her parameters, then further negotiation and adjustment 124 of provider parameters is required;” and “the new parameters 126 are input into the database 62 via the home website 102 and the search for a match is repeated.” Kerby teaches, in para. [0071], “a more complex calculation would examine the statistical correlation between the consumer and producer profiles relative to the mean profile of all users in the database.” The condition of an unacceptable match in Kerby reads on the claimed “consensus does not exist” condition, and is indicative of a difference or “distance” between parameters (“preferences”). Additionally or alternatively, the statistical correlation values in Kerby read on the claimed “distance is a quantitative measure of preference similarity.”
“Automatically notifying, by the one or more processors, the portion of the set of users,” “of the distances.” Kerby teaches, in para. [0035], “the output can be presented to the user in the format of web pages, for example on a user screen, a print, a file, email or any other known form for presenting information.” Kerby teaches, in para. [0051], “when the system finds a match, it is identified as preliminary match 68 and the provider's computer or device 100 is sent a notification 102,” “the provider may be prompted 122 to adjust his or her profile,” and “in case the match between content interest parameters and content provider parameters is not acceptable, or if the provider wants to adjust his or her parameters, then further negotiation and adjustment 124 of provider parameters is required.” The presentation of outputs on web pages in Kerby reads on the claimed “automatically notifying.”
“Adjusting, by the one or more processors, the respective one or more relevant preferences for the given prospective theme for one or more users of the portion of the set of users to align the respective one or more relevant preferences of the portion to establish the consensus.” Kerby teaches, in para. [0051], “the provider may be prompted 122 to adjust his or her profile,” and “in case the match between content interest parameters and content provider parameters is not acceptable, or if the provider wants to adjust his or her parameters, then further negotiation and adjustment 124 of provider parameters is required.” The adjustment of parameters in Kerby reads on the claimed “adjusting by the one or more processors, the respective one or more relevant preferences,” and the seeking of matches for the adjusted parameters in Kirby reads on the claimed “align the respective one or more relevant preferences.”
Chun teaches limitations below of claim 2 that do not appear to be explicitly taught in their entirety by the combination of Kerby, Dotan-Cohen, Maugans, and Castro:
The claimed “automatically notifying” of the “distances” is “via a dynamic custom graphical user interface on a client utilized by each user in the portion of the set of users, of the distances.” Chun teaches, in para. [0018], “Additionally, the present invention provides an operating method of displaying proximity preferences, which includes a preference analysis and classification step (S01) of receiving preference data of users from a client 11, analyzing the preference data and classifying the preference data of the users based on individual preference attributes; a proximity displaying and setting step (S02) of setting a proximity distance in which the users are displayed adjacent to each other according to the preference data classified in the preference analysis and classification step (S01).” See FIG. 3 of Chun. The displaying of the proximity distances, in Chu, reads on the claimed “automatically notifying” “via a dynamic custom graphical user interface on a client utilized by each user in the portion of the set of users, of the distances.”
“Automatically notifying comprises displaying, in the dynamic custom graphical interface, in real-time, for each user of the portion of the set of users, a graphical representation of a proximity of the user’s own preference and the preferences of other users in the portion of the set of users, from interesting as the consensus.” See the passage of Chun cited in the immediately preceding bullet point. See FIG. 3 of Chun. The displaying of data by the GUI screen, shown in FIG. 3 of Chun, reads on the claimed “automatically notifying comprises displaying, in the dynamic custom graphical interface, in real-time, for each use of the portion of the set of users.” The depiction of clusters of users, spaced by distances based on their preferences, in Chun, reads on the claimed “a graphical representation of a proximity of the user’s own preference and the preferences of other users in the portion of the set of users, from interesting as the consensus.”
Chun describes users having similar preferences or interests forming groups (see para. [0003], similar to the claimed invention and to the combination of Kerby, Dotan-Cohen, Maugans, and Castro. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the output of the combination of Kerby, Dotan-Cohen, Maugans, and Castro, to include the GUI screen elements of Chun, as doing so allows the user to provide for easy checking of the status of users or institutions having similar interests and preferences, as taught by Chun (see abstract).
Regarding claim 3, the combination of Kerby, Dotan-Cohen, Maugans, Castro, and Chun teaches the following limitations:
“The computer-implemented method of claim 2, wherein the adjusting comprises: providing, by the one or more processors, via the dynamic custom graphical user interface, each user with the distances.” Kerby teaches, in para. [0051], “the provider may be prompted 122 to adjust his or her profile,” and “in case the match between content interest parameters and content provider parameters is not acceptable, or if the provider wants to adjust his or her parameters, then further negotiation and adjustment 124 of provider parameters is required.” The adjusting of parameters in Kerby reads on the claimed “adjusting.” The displaying of users in the GUI screen, of FIG. 3 of Chun, reads on the claimed “providing, by the one or more processors, via the dynamic custom graphical user interface, each user with the distances.” The rationales for combining the teachings of Kerby and Chun, with the teachings of the other cited references, as set forth in the rejection of claim 2, also apply to this rejection of claim 3.
“Obtaining, by the one or more processors, a change in the one or more preferences from at least one user.” Kerby teaches, in para. [0051], “the provider may be prompted 122 to adjust his or her profile;” and “in case the match between content interest parameters and content provider parameters is not acceptable, or if the provider wants to adjust his or her parameters, then further negotiation and adjustment 124 of provider parameters is required.” The adjustment of parameters in Kerby reads on the claimed “change in the one or more preferences.”
“Determining, by the one or more processors, based on applying the change to the one or more relevant preferences in the digital wardrobes of the portion of the set of users, if the consensus exists.” Kerby teaches, in para. [0051], “in case the match between content interest parameters and content provider parameters is not acceptable, or if the provider wants to adjust his or her parameters, then further negotiation and adjustment 124 of provider parameters is required;” and “the new parameters 126 are input into the database 62 via the home website 102 and the search for a match is repeated.” The searching for matches after inputting new parameters, in Kerby, reads on the claimed “determining, by the one or more processors, based on applying the change to the one or more relevant preferences in the digital wardrobes of the portion of the set of users, if the consensus exists,” wherein adjustments in Kerby read on the claimed “based on applying the change,” the adjusted parameters in Kerby read on the claimed “relevant preferences in the digital wardrobes of the portion of the set of users.”
Regarding claim 4, the combination of Kerby, Dotan-Cohen, Maugans, Castro, and Chun teaches the following limitations:
“The computer-implemented method of claim 3, further comprising: based on determining that a consensus does not exist, updating, based on the change, the distances.” Kerby teaches, in para. [0051], “in case the match between content interest parameters and content provider parameters is not acceptable, or if the provider wants to adjust his or her parameters, then further negotiation and adjustment 124 of provider parameters is required.” Kerby teaches, in para. [0071], “a more complex calculation would examine the statistical correlation between the consumer and producer profiles relative to the mean profile of all users in the database.” The lack of matching, in Kerby, reads on the claimed “based on determining that a consensus does not exist.” The adjustments, and their effects on the statistical correlation values, in Kerby, read on the claimed “updating, based on the change, the distances.”
“Providing, by the one or more processors, via the dynamic custom graphical user interface, each user with the updated distances.” The depiction of users, with spacing based on the proximity of their preferences, as shown in FIG. 3 of Chun, reads on the claimed “providing, by the one or more processors, via the dynamic custom graphical user interface, each user with the updated distances.” The rationales for combining the teachings of Kerby and Chun, with the teachings of the other cited references, as set forth in the rejection of claim 2, also apply to this rejection of claim 4.
“Obtaining, by the one or more processors, another change in the one or more preferences from at least one user.” Kerby teaches, in para. [0051], “in case the match between content interest parameters and content provider parameters is not acceptable, or if the provider wants to adjust his or her parameters, then further negotiation and adjustment 124 of provider parameters is required.” The receipt of downstream adjustments in Kerby reads on the claimed “obtaining, by the one or more processors, another change,” and the adjusted parameters in Kerby read on the claimed “preferences from at least one user.”
“Determining, by the one or more processors, based on applying the other change to the one or more relevant preferences in the digital wardrobes of the portion of the set of users, if the consensus exists.” Kerby teaches, in para. [0043], “when content interest accumulation has matched the conditions of content providers, a preliminary match 68 is made;” “the system can be set up to require 50-66% critical mass in order to have a preliminary match;” and “this means that at least 50% of the consumers should have content interest personalities corresponding to such an event.” The downstream searching for matches in Kerby reads on the claimed “determining, by the one or more processors, based on applying the other change to the one or more relevant preferences in the digital wardrobes of the portion of the set of users, if the consensus exists,” wherein the use of adjusted parameters in the matching performed for subsets of users of Kerby reads on the claimed “based on applying the other change to the one or more relevant preferences in the digital wardrobes of the portion of the set of users.”
Regarding claim 5, the combination of Kerby, Dotan-Cohen, Maugans, Castro, and Chun teaches the following limitations:
“The computer-implemented method of claim 2, wherein the adjusting comprises: automatically implementing, by the one or more processors, a change in the one or more preferences from at least one user, wherein the implementing the change generates the consensus.” Kerby teaches, in para. [0041], “the system analyzes the aggregate content interest accumulations from the consumer subset 52 and will attempt to match them with the personalities and parameters of content providers and venues.” The utilization of adjusted parameters by the system in Kerby, to find downstream matches, reads on the claimed “automatically implementing, by the one or more processors, a change in the one or more preferences from at least one user, wherein the implementing the change generates the consensus.”
“Based on determining that the consensus exists, generating, by the one or more processors, an event theme for the given event, wherein the event theme is the consensus.” Kerby teaches, in para. [0044], “the preliminary match could result in an output such as: Jazz Piano Evening by Mr Jazz & Co at the Jazzy Beer Cellar at 7.30-9.30 on Thursday 1 Jul. 2010;” “that is, the outputs may be of the form: Type of event; Provider; Venue; Time; Date;” and “some of the output could be given as a range, or a choice of one or more options to be later decided upon.” The outputs in Kerby read on the claimed “event theme.”
Regarding claims 12-15, while the claims are of different scope relative to claims 2-5, claims 12-15 nevertheless recite limitations similar to the ones recited by claims 2-5. Thus, claims 12-15 also are unpatentable for being obvious in view of the combination of Kerby, Dotan-Cohen, Maugans, Castra, and Chun for the same reasons as claims 2-5.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kerby, in view of Dotan-Cohen, further in view of Maugans, further in view of Castro, and further in view of U.S. Pat. App. Pub. No. 2019/0163741 A1 to Buckwalter et al. (“Buckwalter”).
Regarding claim 22, Buckwalter teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Kerby, Dotan-Cohen, Maugans, and Castro:
“The computer-implemented method of claim 1, wherein the automatically machine-learning utilizes techniques selected from the group consisting of: supervised, semi-supervised, and unsupervised deep learning through the neural network to correlate the attributes with the changes.” The aforementioned machine learning processes of the combination of Kerby, Dotan-Cohen, Maugans, and Castro read on the claimed “neural network” and “to correlate the attributes with the changes.” Buckwalter teaches, in para. [0021], “Machine learning model 110 is a trained model that uses online social speech corresponding to an online user that is extracted online, e.g., from social media sites, to predict the online user's personality profile. Machine learning may be supervised, partially supervised or unsupervised.”
Buckwalter describes, in its abstract, a method for determining a personality profile of an online user, similar to the claimed invention and the combination of Kerby, Dotan-Cohen, Maugans, and Castro. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, have modified the neural network and machine learning processes of the combination of Kerby, Dotan-Cohen, Maugans, and Castro, to incorporate use of the deep learning of Buckwalter, to improve predictions, as taught by Buckwalter (see para. [0037]).
Response to Arguments
	In view of the amendments to independent claims 1 and 11, the previous 35 USC 112(b) rejection of claims 1-8, 10-17, 20, and 22, asserted in the Final Office Action of 08 December 2021, has been reconsidered and is being withdrawn. However, a new 35 USC 112(b) rejection of claims 6 and 16 is being asserted, as explained in the 35 USC 112 section above.
	On pp. 15-23 of the Response, the applicant presents arguments against the previous 35 USC 103 rejections of the claims, and requests reconsideration and withdrawal of the rejections. The applicant’s arguments are addressed individually, following the order they were presented in the Response, in the paragraphs below.
The applicant argues, on p. 16 of the Response, that “The number of references required by the Office Action to make these rejections, alone, evidences the novelty of these claims.” The applicant cites judicial comments indicating that “even four (4) references are a lot of references (as decisions out of district courts do not combine this many references for a finding of obviousness). The applicant also argues, regarding In re Gorman, “that Gorman is reset by KSR as a prima facie case of obviousness cannot be premised on a limitless string of references for which there is no motivation requirement.” According to the applicant, “the word ‘obviousness’ itself loses its meaning when multiple references, like in this example, seven references or nine references, are required to be combined to allege ‘obviousness.’” The examiner finds the arguments unpersuasive. The new 35 USC 103 rejections rely on a reduced number of references. Further, in each of the rejections, a motivation is provided for the combining of references. This distinguishes the rejections from the improper “limitless string of references” with “no motivation” situation. Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
	The applicant makes additional arguments against the claim rejections under 35 USC 103, including: (i) the applicant argues, on pp. 16 and 17 of the Response, that the combination of cited references, used to reject claim 1 in the previous rejection under 35 USC 103, fail to teach the “digital wardrobe,” “unique digital identifier,” “machine learning,” and “converted-to-text audio content” limitations of claim 1; (ii) the applicant argues, on p. 18 of the Response, that Kerby does not teach the claimed “digital wardrobe,” and the previously-cited Wikipedia reference fails to cure the deficiencies of Kerby; (iii) the applicant argues, on pp. 18 and 19 of the Response, that “in Kerby, users manually enter” “the ‘content interest personality’ of this user;” (iv) the applicant contends that this is not analogous to the claimed “unique digital identifier;” (v) the applicant argues, on pp. 19-21 that none of the other previously-cited references remedies the deficiencies of Kerby; (vi) the applicant argues on p. 21 of the Response, that the previously-cited George reference fails to teach the “machine learning” and “converted-to-text audio content” limitations of claim 1; and (vii) the applicant asserts that independent claims 11 and 20 also are allowable for similar reasons as independent claim 1. The examiner finds arguments (i)-(vii) unpersuasive. The content interest personality of Kerby (see para. [0030]) and the unique identifier of Kerby (see para. [0067]) read on the claimed “digital wardrobe” and “unique” “identifier.” While Kerby teaches manually inputting data, Kerby does not teach against other ways of inputting data. Dotan-Cohen teaches monitoring programs and devices to obtain data like the input data of Kerby, and when combined, Dotan-Cohen remedies the alleged deficiencies of Kerby. A more detailed explanation is provided in the 35 USC 103 section above. The applicant’s arguments about the previously-cited Wikipedia reference, the previously-cited George reference, and any other previously-cited reference (Bostick, Buckwalter, George, and/or Comstock) that no longer form part of the current 35 USC 103 rejection of claim 1, are moot. Castro is currently being cited as a teaching of the “machine learning” and “converted-to-text audio content” limitations of claim 1. These rebuttals, provided in response to the arguments above directed toward claim 1, also apply to the arguments directed toward independent claims 11 and 20 on pp. 21-23 of the Response.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 10,102,546 B2 to Heath describes combined social behavior tracking, online surveillance and web bot software technologies via a mobile device or computer for tracking online consumer behavior and data (see abstract).
U.S. Pat. App. Pub. No. 2004/0210661 A1 to Thompson describes integrating multiple methods of profiling user attributes and preferences (see abstract).
U.S. Pat. App. Pub. No. 2008/0147484 A1 to Davis describes collecting and monitoring customer preferences; performing calculations based on the collected and monitored preferences, the calculations being for determining at least a target audience of the advertisement campaign (see abstract).
WIPO Int’l Pub. No. WO 2013/158108 A1 to Thalapathy et al. describes data management involved with creating a unified user profile (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624